DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	The filing of March 2, 2022 has been fully considered.  The amendments and remarks are effective to overcome the rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is accounted for as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 6,891,385) in view of Santiago (US 2003/0085024)
	Regarding claims 1 and 12, Miller accounts for a cooled electronic system (figure 12), comprising: 
	a container (figure 12) comprising: 
	a housing (1281); 
	an electronic device (362) immersed in a primary cooling liquid (column 13, lines 55-56); and 
	a first heat transfer device (1210) for receiving a secondary cooling liquid, the heat transfer device being in direct contact with the housing to form the container (column 13, lines 60-62); 
	wherein the first heat transfer device (1210) is configured to transfer heat between the primary cooling liquid and the secondary cooling liquid, the first heat transfer device having a conduction surface (lower surface in figure 12) and the housing (1281) and conduction surface heat transfer device together defining a volume in which the electronic device is immersed in the primary cooling liquid (figure 12, column 13, line 60-62); 
	wherein at least a part of the electronic device (362) is spatially separated from the conduction surface by the primary cooling liquid so as to allow heat transfer from the electronic device (362) through the first cooling liquid to the conduction surface (lower surface of 1210) and with sufficient distance between the electronic device (362) and the conduction surface to allow for convective flow of the primary cooling liquid (figure 12; see MPEP 2114).
	Miller does not specifically state that the cooled electronic system is configured to control a flow rate of the secondary cooling liquid so as to cause the temperature of the electronic device not to exceed a predetermined maximum operating temperature and such that the primary cooling liquid and the secondary cooling liquid are maintained in a liquid state.
Santiago teaches that it is known to control a flow rate of coolant to regulate the device temperature within a specified limit (paragraph 0214).  
It would have been obvious to one skilled in the art to control the flow rate of the second cooling liquid so as to cause the temperature of the electronic device to not exceed a predetermined maximum operating temperature in the device of Miller, based on the teaching of Santiago, for the purpose of protecting the computer from temperature damage and/or ensure optimum performance of the computer.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Miller and Santiago in combination account for maintaining the primary cooling liquid and the secondary cooling liquid in a liquid state in that Miller discloses that both cooling fluids can be a liquid (column 3, lines 50-62).  Alternatively, Examiner has previously taken official notice that single-phase and two-phase heat exchanger systems are known in the prior art as alternatives with different design considerations and disadvantages; this fact is now admitted prior art.  See e.g. MPEP 2144.03(C).  
Santiago also discloses that the system can be operated as a single-phase or two-phase, depending on the flow rate (paragraph 0092).  
It would have been obvious to one skilled in the art to one skilled in the art to maintain both coolants as single-phase coolants in the device of Miller, based on the teaching of Santiago or the knowledge in the art, as a routine selection of a known type of heat exchange system.

Claims 1-6, 10-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2010/0101759) in view of Miller (US 6,891,385) and Santiago (US 2003/0085024).    
	Regarding claims 1–3 and 12-13, Campbell discloses a cooled electronic system comprising:
	a container comprising a housing (210)
	an electronic device cooled by a primary cooling liquid (figure 2); and
	a heat transfer device (240) that receives a secondary cooling liquid; 
a pump configured to cause the secondary cooling liquid to flow and to adjust the flow rate of the secondary cooling liquid (paragraph 0038, “Liquid cooling unit 220 further includes an appropriately sized reservoir, pump, and optional filter, for moving liquid coolant through first coolant loop 230.)
the first heat transfer device (240), and a second heat transfer device (220), for receiving the secondary cooling liquid (coolant in 231 and 232) from the first heat transfer device and transferring heat between the secondary cooling liquid and a heat sink (221, 222)(see figure 2 and paragraph 0038).
	Campbell does not disclose that the container has the container and conduction surface configuration recited in claims 1 and 12.  
	Miller discloses a container (figure 12) comprising: a housing (1281); an electronic device (362) immersed in a primary cooling liquid (column 13, lines 55-56); and a first heat transfer device (1210) for receiving a secondary cooling liquid, the heat transfer device being in direct contact with the housing to form the container (column 13, lines 60-62); wherein the first heat transfer device (1210) is configured to transfer heat between the primary cooling liquid and the secondary cooling liquid, the first heat transfer device having a conduction surface (lower surface in figure 12) and the housing (1281) and conduction surface heat transfer device together defining a volume in which the electronic device is immersed in the primary cooling liquid (figure 12, column 13, line 60-62); wherein at least a part of the electronic device (362) is spatially separated from the conduction surface by the primary cooling liquid so as to allow heat transfer from the electronic device (362) through the first cooling liquid to the conduction surface (lower surface of 1210) and with sufficient distance between the electronic device (362) and the conduction surface to allow for convective flow of the primary cooling liquid (figure 12; see MPEP 2114).
It would have been obvious to one skilled in the art to provide the system of Campbell with the container and conduction surface configuration of Miller as a routine selection of a known equivalent heat exchanger configuration for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Campbell and Miller do not specifically state that the cooled electronic system is configured to control a flow rate of the secondary cooling liquid so as to cause the temperature of the electronic device not to exceed a predetermined maximum operating temperature and such that the primary cooling liquid and the secondary cooling liquid are maintained in a liquid state.
Santiago teaches that it is known to control a flow rate of coolant to regulate the device temperature within a specified limit (paragraph 0214).  
It would have been obvious to one skilled in the art to control the flow rate of the second cooling liquid so as to cause the temperature of the electronic device to not exceed a predetermined maximum operating temperature in the device of Campbell as modified, based on the teaching of Santiago, for the purpose of protecting the computer from temperature damage and/or ensure optimum performance of the computer.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Campbell, Miller, and Santiago in combination account for maintaining the primary cooling liquid and the secondary cooling liquid in a liquid state in that Miller discloses that both cooling fluids can be a liquid (column 3, lines 50-62).  Alternatively, Examiner has previously taken official notice that single-phase and two-phase heat exchanger systems are known in the prior art as alternatives with different design considerations and disadvantages; this fact is now admitted prior art.  See e.g. MPEP 2144.03(C).  
Santiago also discloses that the system can be operated as a single-phase or two-phase, depending on the flow rate (paragraph 0092).  
It would have been obvious to one skilled in the art to one skilled in the art to maintain both coolants as single-phase coolants in the device of Miller, based on the teaching of Santiago or the knowledge in the art, as a routine selection of a known type of heat exchange system.

Regarding claims 4 and 14, Campbell discloses that the heat sink (221, 222) comprises a tertiary cooling liquid (paragraph 0038; coolant in lines 221 and 222 is tertiary coolant).

Regarding claims 5 and 15, Campbell discloses that the sealed container (210) is a first sealed container, and further comprising a second sealed container comprising a second housing; a second electronic device immersed in a second primary cooling liquid for receiving heat from the second electronic device (figure 2 shows five containers 210 attached to the cooling circuit 230, 231, and paragraph 0049 discloses that the container of figures 3-5 is used in the system of figure 2); and a second heat transfer (240; figure 2 shows five heat transfer devices corresponding to the five containers) device for receiving a second secondary cooling liquid and being configured to transfer heat between the second primary cooling liquid (liquid in 243 and 244) and the second secondary cooling liquid (liquid in 230 and 231).

Regarding claims 6 and 16, Campbell discloses a piping arrangement (230, 231) configured to combine the first secondary cooling liquid and the second secondary cooling liquid (see figure 2, liquid that enters each of the chambers 241 is combined in conduits 230, 231).

Regarding claims 10 and 20, Campbell discloses that the secondary cooling liquid (in 230, 231) comprises water (paragraph 0040; “In one example, coolant passing through first coolant loop 230, and hence, coolant passing through the first coolant paths within the movable chassis-level manifold assemblies, is water.”).

Regarding claim 11, Campbell discloses that the electronic device comprises one or more computer motherboards (paragraph 0033).  

	Regarding claims 12-16, 19, and 20, method steps of providing are disclosed by the prior art showing the device, method steps of receiving coolant are disclosed by the prior art disclosing the coolant circulating, and the like.  The method steps of claims 12-16, 19, and 20 are accounted for by the normal operation of the system of the combined prior art discussed above.    

Claims 7, 8, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2010/0101759) in view of in view of Miller (US 6,891,385) and Santiago (US 2003/0085024) and further in view of Teneketges (US 2006/0002086).
Regarding claims 7, 8, 17, and 18, Campbell, Miller, and Santiago account for the claimed subject matter substantially as discussed above, including the second heat transfer device (220), but do not disclose plenum chamber(s) in the configuration of claims 7, 8, 17, and 18.  
Teneketges discloses a cooling system (figure 1) having a piping arrangement comprises a first plenum chamber (152), arranged to collect the combined first and second secondary cooling liquids from the first and second heat transfer devices respectively;
the second heat transfer device (heat exchanger connected to 118 and 158, paragraph 0028) receiving the combined first and second secondary cooling liquids from the first plenum chamber (152) and transferring heat between the combined first and second secondary cooling liquids and a heat sink (see paragraph 0028); and
a second plenum chamber (112), for receiving the combined first and second secondary cooling liquids from the second heat transfer device (heat exchanger connected to 118 and 158, paragraph 0028), providing the first secondary cooling liquid to the first heat transfer device (130) and providing the second secondary cooling liquid to the second heat transfer device (130) (see figure 1).
It would have been obvious to one skilled in the art to provide intake and output plenums between the heat exchanger (240) and the heat exchanger (220) instead of conduits (230, 231) in the system of Campbell, based on the teaching of Teneketges, for the purpose of providing a greater volume of coolant to suppress temperature variations.  Additionally, doing so would merely amount to a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799